Judgment unanimously modified on the law and as modified affirmed and matter remitted to Monroe County Court for further proceedings, in accordance with the following memorandum: The People failed to prove that the value of the property stolen was more than $1,000. The value of stolen property means the market value at the time and place of the crime (Penal Law § 155.20 [1]). The evidence shows that the market value of the camcorder *903stolen by defendant, including accessories, was $1,079. The camcorder stolen by defendant, however, was not equipped with all of the accessories, and there was no proof of the value of all of the missing accessories or of the market value of the camcorder without those accessories. Consequently, we modify the judgment by reducing the conviction of grand larceny in the fourth degree to petit larceny, and by vacating the sentence, and the matter is remitted to the trial court for resentencing. (Appeal from judgment of Monroe County Court, Celli, J.—grand larceny, fourth degree.)